DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 9/27/2022 after final rejection of 7/8/2022 and advisory action of 9/19/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2022 has been entered. The Office action on currently pending claims 1-17 follows.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “326”, “327”, etc.  
	Applicant’s cooperation is hereby requested in correcting of any remaining problems of which Applicant may become aware in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “substantially sealed enclosure” in claim 1 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It’s not clear to which degree the enclosure is actually sealed, or if it sealed at all. Is the “substantially sealed” means that the enclosure is actually is not sealed ? The specification in relevant portions (e.g., see par. [0024])  just states that “The sub-assemblies 120, 130, 140 may be formed of sheet metal or other suitable material in various embodiments, and when assembled together into the assembly 110 provide a substantially sealed enclosure to create an airpath to move cooling air past the equipment therein” (emphasis added). The “past the equipment therein” is a broad terminology, which does not actually explains the specific air path (i.e., is all cooling air forced through the computer enclosures, or some portion of the air is allowed to go around said computer enclosures and  between said enclosures and the top openings ?). If the cooling air is allowed to escape between the computer enclosures and the top openings, then what percentage of said air is allowed to escape, etc. ? 
	Furthermore, the claim recites: “providing a substantially sealed enclosure such that air is forced through a corresponding bottom opening, the vertical cooling air path through each corresponding computer, and a corresponding top opening” (emphasis added). Therefore, if the air is forced through the bottom and top openings (i.e., between the computer enclosures and the openings ?), how the enclosure can be sealed ? Also, if the air is forced through the corresponding bottom and top openings as claimed, then how it will be forced through the vertical cooling air path through each corresponding computer ? The air would bypass said computers. The claim is contradictory and indefinite.
	The remaining dependent claims have been also rejected along with said claim 1, since they inherit the aforementioned problem of said claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1 recites the limitations: “each top opening sized to allow insertion of the corresponding computer through each top opening, the bottom air flow control plane and the top air flow control plane providing a substantially sealed enclosure such that air is forced through a corresponding bottom opening, the vertical cooling air path through each corresponding computer, and a corresponding top opening” (emphasis added).
	The aforementioned limitations do not have any support in the original disclosure. The specification teaches that cooling air is flowing through the computer enclosures, not thorough the bottom and top openings (e.g., see par. [0029], [0038]). If the air is forced through the corresponding bottom and top openings as claimed, then how it will be forced through the vertical cooling air path through each corresponding computer ? It would bypass said computers.
	The remaining dependent claims have been also rejected along with said claim 1, since they inherit the aforementioned problems of said claim 1.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-14, 16, and 17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over  US 2005/ 0286222 to Lucero et al. (hereafter “Lucero”, of record) in view of US 9, 176, 548 to Degner et al. (hereafter “Degner”, of record).
Regarding claim 1, as best understood, Lucero discloses (Fig. 7a-7c) an assembly (Fig. 7c) comprising: a lower sub-assembly (200) containing a first fan (701); a middle sub-assembly (containing computers (708)) supported above the lower sub-assembly; a bottom air flow control plane (210, 706) supported in the middle sub-assembly and having bottom openings sized to fit and support multiple computers (708) having vertical cooling air paths through the computer chassis (708, 712) (the front plates of the PCB’s (708) together with the PCB’s themselves and panels (712) of the enclosure (710) constitute the “computer chassis” and when a plurality of the computers / PCB’s are installed, it can be said that “multiple computers (708) having vertical cooling air paths through the computer chassis”, as claimed); a top air flow control plane (704) supported in the middle sub-assembly above the bottom air flow control plane and having top openings sized to fit and support the multiple computers (708) through the top openings such that air is forced through the vertical cooling air paths; the bottom air flow control plane (210, 706) and the top air flow control plane (704) providing a substantially sealed enclosure (Fig. 7a-7c), such that the air is forced through a corresponding bottom opening, the vertical cooling air path through each corresponding computer, and a corresponding top opening (Fig. 7a-7c); and a top sub-assembly (702) supported above the middle sub-assembly (Fig. 7c).
Regarding claim 12, Lucero discloses (Fig. 7a-7c) a system comprising: a lower sub-assembly (200) including a first fan (701); a middle sub-assembly supported above the lower sub-assembly (containing computers (708)); a bottom air flow control plane (210, 706) supported in the middle sub-assembly and having bottom openings sized to fit and support multiple computers (708), each computer having a vertical cooling air path through the computer chassis 
(the front plates of the PCB’s (708) together with the PCB’s themselves and panels (712) of the enclosure (710) constitute the “computer chassis” and when a plurality of the computers / PCB’s are installed, it can be said that “multiple computers (708) having vertical cooling air paths through the computer chassis”, as claimed) such that air is forced through the vertical cooling air paths; a top air flow control plane (704) supported in the middle sub-assembly above the bottom air flow control plane (210, 706) and having top openings, each top opening sized to fit the corresponding computer (708) through each top opening such that air is forced through a corresponding bottom opening, the vertical cooling air path through each corresponding computer, and the corresponding top opening (Fig. 7a, 7b); and a second fan (700) disposed above the bottom air flow control plane to act in cooperation with the first fan (701) to move air through the vertical cooling air paths of the multiple computers (Fig. 7b).

    PNG
    media_image1.png
    667
    648
    media_image1.png
    Greyscale

Lucero does not explicitly disclose: that each bottom opening having a first diameter and a perimeter sized to fit and support a perimeter of a corresponding computer having a maximum diameter less than the first diameter, wherein each top opening having a second diameter larger than the diameter of the corresponding computer and sized to allow insertion of the orresponding computer through each top opening such that air is forced through a corresponding bottom opening, the vertical cooling air path through each corresponding computer, and a corresponding top opening.
Degner teaches (Fig. 6A-6D) conventionality of the cylindrical computers (602, 610) mounted on a chassis / rack (604, 620) and cooling thereof by an air flow (Fig. 6B, see the intake (614) and exhaust (612)), wherein said air flow is guided along and through said cylindrical computers (e.g., see Fig. 1, 3, 6B, etc.), wherein the openings in the chassis / rack (620) permit insertion and removal of the computers (602) through the openings (Fig. 6C-6D), wherein each bottom opening having a first diameter sized to fit and support a perimeter of a corresponding computer (602) having a diameter less than the first diameter, by a perimeter of the bottom opening (Fig. 6C-6D), wherein each top opening having a second diameter larger than the diameter of the corresponding computer and sized to fit the corresponding computer (602) through each top opening (Fig. 6C, 6D) such that air is forced through a corresponding bottom opening, the vertical cooling air path through each corresponding computer, and a corresponding top opening (Fig. 6B, see the intake (614) and exhaust (612)). Further, Degner teaches that the cylindrical shape of the computers provides a form factor characterized as having a high component packing density and high computing power density in a small, lightweight, transportable design, while providing for effective cooling of the computers (col. 4, l. 23 to col. 5, l. 17). 
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have modified to Lucero to accommodate cylindrical computers, wherein the airflow control planes would contain round openings corresponding to the cylindrical shape of the computers, so the openings in the top airflow control plane would permit insertion and removal of the computers through the top openings, wherein each bottom opening having a first diameter sized to fit and support a perimeter of a corresponding computer having a maximum diameter less than the first diameter, by a perimeter of the bottom opening, wherein each top opening having a second diameter larger than the maximum diameter of the corresponding computer and sized to allow insertion of the corresponding computer through each top opening such that air is forced through a corresponding bottom opening, the vertical cooling air path through each corresponding computer, and a corresponding top opening, as taught by Degner, for the benefits of easy assembly / disassembly of the computer system and achieving a form factor characterized as having a high component packing density and high computing power density in a small, lightweight, transportable design, while providing for effective cooling of the computers (Degner, col. 4, l. 23 to col. 5, l. 17). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Also, selection of desired optimal diameters of the openings and computers, including as claimed, would have been an obvious thing to do for a person of the ordinary skill in related arts before the effective filing date of the claimed invention, in order to achieve desired simplicity of assembly and structural rigidity of the apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 2, Lucero as modified by Degner discloses a second fan (700) disposed above the top air flow control plane (704) to act in cooperation with the first fan (701) to move air through the vertical cooling air paths to each corresponding computer (708), (Fig. 7b).
Regarding claims 3 and 13, Lucero as modified by Degner discloses that the top sub-assembly (702) comprises a double walled top and forms a plenum positioned above the middle subassembly (containing computers (708)) to facilitate air flow through the second fan (700) (par. [0038], Fig. 7b, 7c).
Regarding claims 5 and 14, Lucero as modified by Degner discloses middle rails to moveably support the middle sub-assembly (formed by (706) to guide computers (708), par. [0041]; Fig. 7b) and bottom rails to movably support the bottom sub-assembly (200) ((706) and (712) form guiding surfaces / rails, Fig. 7b, 7c). Further, Degner discloses a bar (see annotated Fig. 7b below) in the lower sub-assembly positioned to support the corresponding computer (708).
Regarding claim 7, Lucero as modified by Degner discloses that the openings in the top airflow control plane (704) are larger than the bottom openings in the bottom airflow control plane (210, 706), (Fig. 7b of Lucero and Fig. 6B-6D of Degner).
	Regarding claim 17, Lucero as modified by Degner discloses a top air flow control plane (704) supported in the middle sub-assembly above the bottom air flow control plane and having openings sized to fit the multiple computers (708) so as to permit insertion and removal of each corresponding computer, wherein air is forced through the vertical cooling air paths (Fig. 7b of Lucero and Fig. 6B-6D of Degner).
Regarding limitations “to permit insertion and removal of the computers through the top openings”, these limitations, though have been met by Lucero-Degner combination, are method of making (assembly-disassembly) limitations, which do not have any significant patentable weight. It has been settled that even though the claim is limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 
Regarding claim 6, and  alternatively, regarding claims 7 and 17, Lucero discloses all as applied to claims 1 and 12 above, and further that the openings in the top airflow control plane (704) are larger than the bottom openings in the bottom airflow control plane (210, 706), (Fig. 7b), wherein the top air flow control plane (704) supported in the middle sub-assembly above the bottom air flow control plane and having openings sized to fit the multiple computers (708) such that air is forced through the vertical cooling air paths (Fig. 7b), but does not disclose that each corresponding computer is cylindrical in shape and wherein the airflow control planes contain round openings corresponding to the cylindrical shape of each corresponding computer, wherein the opening in the top airflow control plane to permit insertion and removal of the computers through the top openings. Further, Degner discloses a bar (see annotated Fig. 7b above) in the lower sub-assembly positioned to support the corresponding computer (708).
Degner teaches (Fig. 6A-6D) conventionality of the cylindrical computers (602, 610) mounted on a chassis / rack (604, 620) and cooling thereof by an air flow (Fig. 6B, see the intake (614) and exhaust (612)), wherein said air flow is guided along and through said cylindrical computers (e.g., see Fig. 1, 3, 6B, etc.), wherein the openings in the chassis / rack (620) permit insertion and removal of the computers (602) through the openings (Fig. 6C-6D), wherein the openings are round and corresponding to the cylindrical shape of each corresponding computer. The cylindrical shape of the computers provides a form factor characterized as having a high component packing density and high computing power density in a small, lightweight, transportable design, while providing for effective cooling of the computers (col. 4, l. 23 to col. 5, l. 17). 
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to modify to Lucero alone or as modified by Wu to accommodate cylindrical computers, wherein the airflow control planes would contain round openings corresponding to the cylindrical shape of each corresponding computer, so the openings in the top airflow control plane would permit insertion and removal of the computers through the top openings, as taught by Degner, for the benefits of easy assembly / disassembly of the computer system and achieving a form factor characterized as having a high component packing density and high computing power density in a small, lightweight, transportable design, while providing for effective cooling of the computers (Degner, col. 4, l. 23 to col. 5, l. 17). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 11, Degner teaches conventionality of the handles (110, 202) for a convenient manipulation of computers. Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided handles for the upper air flow control plane of the Lucero, as taught by Degner, in order to facilitate lifting of the upper air flow control plane for providing physical access to the computers. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claims 8-10, and 16, Degner teaches conventionality of the computers connected to the network (e.g., col. 4, ll. 26+; col. 17, ll. 16+, etc.) and to the storage devices (e.g., col. 10, l. 30, etc.) and also of the power supplies (404) and fans cooling them (col. 7, ll. 31+). Lucero also teaches conventionality of fans (700, 701). Lucero as modified by Degner does not specifically teach particular dispositions and interconnections, i.e., wherein the lower sub-assembly comprises multiple cards for storage and networking, wherein the bottom air flow control plane has an opening positioned to pass cables from the cards in the lower sub-assembly to the connectors of the computers in the middle sub-assembly, and wherein at least two network cables from cards are combined into a single network cable prior to passing through the opening in the bottom air flow control plane.
Since the network and storage cards and network cables have been notoriously known in the related arts before the effective filing date of the claimed invention1, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have provided the Lucero-Degner combination with any number of the cards for storage and networking and to position them at any suitable location, including in the lower sub-assembly and to provide openings for the network cables at any suitable location, as obvious design choice, wherein the resulting device would have the lower sub-assembly comprising multiple cards for storage and networking, wherein the bottom air flow control plane has an opening positioned to pass cables from the cards in the lower sub-assembly to the connectors of the computers in the middle sub-assembly, wherein one or more power supplies each having a fan coupled to expel air outside the assembly to cool the one or more power supplies as claimed, in order to achieve desired mechanical and electrical (computing) characteristics of the device, while not exceeding targeted production costs thereof. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). Also, it has been held that mere duplication of the essential working parts of a device (e.g., of the network and storage cards, network cables, power cables, power supplies, openings for the cables, fans cooling the power supplies, etc. in the instant case, thus providing any desired number of them) involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it has been held that rearranging parts of an invention (e.g., of the network and storage cards, network and power cables, openings for the cables, power supplies, fans cooling the power supplies, etc. in the instant case, thus positioning them at any desired location, including as claimed) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
	Furthermore, regarding the limitations of claim 10, (“wherein at least two network cables from cards are combined into a single network cable prior to passing through the opening in the bottom air flow control plane”), these limitations are method of making limitations, which have not been given patentable weight, since even though the claim is limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations in product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965). 

Allowable Subject Matter

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the limitations of claim 15 (“wherein each corresponding computer is cylindrical in shape and wherein the bottom airflow control plane bottom openings are round openings corresponding to the cylindrical shape of each corresponding computer, the system further comprising a bar beneath the bottom air flow control plane and in the lower sub-assembly positioned to support each corresponding computer chassis”) in combination with all of the limitations of the parent independent claim 12 are believed to render the combined subject matter and all claims dependent therefrom allowable over the prior art of record, taken alone or in combination.

Response to Arguments

Applicant's arguments have been fully considered, but they are not persuasive. 
	Applicant contends that, allegedly, “The phrase "through the computer chassis" is unreasonably broadly interpreted to read on multiple parallel PCBs (the examiner's characterization of ATCA front board 708) that are installed. Such an interpretation is unreasonably broad at least because a single board 708, was first interpreted as the claimed computer. It does not make sense to then interpret multiple boards/computers as a computer chassis. A person having ordinary skill in the art, upon reading the specification of the present application would understand that a chassis is a chassis of a single computer. The computer, as described in the claims, has a chassis, which has an airflow path through the computer. A single board does not have a chassis and does not have an airflow path through the chassis as claimed” (emphasis added).
	It appears that Applicant is attempting to import limitations from the specification. The claim does not explicitly recite that “a chassis is a chassis of a single computer”. Claim is broader than argued and reads on Lucero as explained above in the body of the rejection. The claimed “computer chassis” reads on a chassis that accommodates multiple computers as explained above in the body of the rejection. If Applicant wishes to emphasize that “a chassis is a chassis of a single computer” then it should be explicitly recited in the claim(s). The Office reminds Applicant that it is improper to import claim limitations from the specification (MPEP 2111.01 (II)). 
	The remaining arguments are essentially reiterate Applicant’s previous positions pertained to the interpretation of the Degner’s et al. patent, and therefore, are not persuasive for substantially similar reasons as presented earlier during prosecution in the Office actions of 4/16/21, 6/29/21, 10/20/21, 3/7/22, and 7/8/22.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: Since Applicant has failed to seasonably traverse the aforementioned well-known statement, the object of said well-known statement is taken to be admitted prior art. See In re Chevenard, 139 F.2d71, 60 USPQ 239 (CCPA 1943), ("If Applicant does not seasonably traverse the well-known statement during examination, then the object of the well-known statement is taken to be admitted prior art"). MPEP 2144.03 (C).